

AMENDMENT NO. 1 TO AMENDED AND RESTATED CONSULTING AGREEMENT
 
This AMENDMENT NO. 1 TO AMENDED AND RESTATED CONSULTING AGREEMENT is entered
into as of June 12, 2006 (this “Amendment”) by and among NOVASTAR RESOURCES,
LTD., a Nevada corporation (the “Company”) and ALAN GELBAND, an individual
(“Gelband”) and ALAN GELBAND COMPANY, INC., a Florida corporation (“AGC”). For
the purposes of this Agreement, either of the above shall be referred to as a
"Party" and collectively as the "Parties". Capitalized terms used, but not
otherwise defined, herein have the meanings ascribed to such terms in the
Agreement (as defined below).


WHEREAS, on February 6, 2006, the Company and Gelband entered into an Amended
and Restated Consulting Agreement (the “Original Agreement”) pursuant to which
Gelband agreed to provide certain financial services to the Company, primarily
in connection with the Company’s planned merger with Thorium Power, Inc.; and


WHEREAS, the Parties now desire to enter into this Amendment so that Gelband may
assign his rights and privileges under the Original Agreement to AGC and that
AGC may assume Gelband’s obligations thereunder.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto, intending to be legally bound, hereby amend the Original
Agreement as follows:


1. Amendment. All references to Alan Gelband in the Agreement are deleted in
their entirety and in lieu thereof references to Alan Gelband Company, Inc. is
inserted.


2. Assignment and Assumption. Gelband hereby assigns, transfers, conveys and
sets over all of his rights, title, benefit and privileges under the Original
Agreement. AGC hereby accepts the assignment and assumes and agrees to observe
and perform all of the duties, obligations, terms, provisions, and covenants of
Gelband to be observed or performed in connection with the Original Agreement.


3. Agreement. In all other respects, the Agreement shall remain in full force
and effect.
 
4. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.




COMPANY:


NOVASTAR RESOURCES, LTD.


By:  /s/ Seth Grae                             
Name: Seth Grae
Title: President and Chief Executive Officer




GELBAND:


/s/ Alan Gelband                             
Alan Gelband




AGC:


ALAN GELBAND COMPANY, INC..


By:  /s/ Alan Gelband                       
Name: Alan Gelband
Title: President and CEO



--------------------------------------------------------------------------------

